The opinion of the Court was by
Weston C. J.
The third section of the act of Georgia,which created the Georgia Lumber Company, made the private’ property of the stockholders liable for the fulfilment of their contracts. In what manner this liability may be made available to those, who may have claims upon the company, the act does not prescribe. Whether the courts of other States are bound to notice and give effect to this remedial provision, may be questionable. But if they are, the course of proceeding must be regulated by the law of the State, where the remedy is sought to be pursued. This must necessarily be governed by the lex fori.
The attachment of property, when a suit is instituted, to satisfy the judgment, which may eventually be recovered, is given and regulated by statute. St. of 1821, c. 60. It has reference, manifestly, to the property of the party defendant in the suit. It does not authorize the attachment of the goods or estate of persons collaterally liable, who are not made parties.
The State of Maine, having recognized the corporate existence-*38of the Georgia Lumber Company, and invested it with certain powers, it became thereupon subject to the provisions of the statute of 1836, c. 200, concerning corporations. By the third section of that statute, individual stockholders are made liable for corporate debts. And their property may be taken on the execution of the judgment creditor, where there is a deficiency of attachable corporate property or estate.
The statute points out no mode, by which this course of proceeding may be made part of the mandate of the execution; but would seem to leave the creditor to act at his peril upon the assumption, that the person, whose property he causes to be seized, is a stockholder. But we are not called upon to decide, in what manner the rights of a creditor, after he has obtained execution, may be enforced against the stockholders; but whether he is justified in attaching their private property before judgment. We find no' such authority in our law regulating attachments, nor is it given in any statute to which we have been referred. An amendment of the writ, moved for by the plaintiff’s counsel, could not confer it. It could not call into action a power not previously given. It results that the attachment, under which the defendants justify, cannot be sustained.

Defendants defaulted.